DISMISS; and Opinion Filed May 27, 2014.




                                       S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-12-01076-CR
                                    No. 05-12-01077-CR

                             CARLON LEE LACY, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                     Trial Court Cause Nos. F11-57924-J & F11-57925-J

                           MEMORANDUM OPINION
                          Before Justices Moseley, Lang, and Brown
                                  Opinion by Justice Brown
       On May 12, 2014, appellant filed a motion to dismiss these appeals. Appellant’s counsel

has approved the motion. The Court GRANTS the motion and ORDERS that these appeals be

dismissed. See TEX. R. APP. P. 42.2(a). Appellant’s May 10, 2014 motion to extend time to file

a response to our request for a letter brief is DENIED as MOOT.




                                                 /Ada Brown/
                                                 ADA BROWN
                                                 JUSTICE

Do Not Publish
TEX. R. APP. P. 47

121076F.U05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

CARLON LEE LACY, Appellant                           On Appeal from the Criminal District Court
                                                     No. 3, Dallas County, Texas
No. 05-12-01076-CR        V.                         Trial Court Cause No. F11-57924-J.
                                                     Opinion delivered by Justice Brown.
THE STATE OF TEXAS, Appellee                         Justices Moseley and Lang participating.

       Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 27th day of May, 2014.




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

CARLON LEE LACY, Appellant                           On Appeal from the Criminal District Court
                                                     No. 3, Dallas County, Texas
No. 05-12-01077-CR        V.                         Trial Court Cause No. F11-57925-J.
                                                     Opinion delivered by Justice Brown.
THE STATE OF TEXAS, Appellee                         Justices Moseley and Lang participating.

       Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 27th day of May, 2014.




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE




                                               –3–